Citation Nr: 1611359	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Because the Veteran submitted new and material evidence in December 2011, within one year of the July 2011 rating decision, in the form of treatment records concerning the claimed condition and information indicating that he did not receive notice of the previously scheduled VA psychiatric examination, the Board finds that the July 2011 decision is not final, and therefore the appeal relates back to the original claim for service connection from which that decision arose.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript is of record.

The Board remanded the claim considered herein in October 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2015, pursuant to the February 2015 remand.  The examiner indicated that the Veteran had no psychiatric disability, at the same time noting that the Veteran showed her a recent prescription for Zoloft from a private provider.  The Veteran wrote in shortly thereafter, in December 2015, noting that the examiner performed no objective testing to determine whether he had a psychiatric disability.  Based on the Veteran's contentions, and the seemingly contradictory findings in the examination report, the Veteran should be afforded a new examination, with a different examiner, on remand.

The private treatment records identified during that examination, as well as updated VA treatment records, should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all records of treatment from the private provider who prescribed him Zoloft, as identified during the November 2015 VA examination.  

3.  Then schedule the Veteran for a VA examination with an examiner other than the one who examined him in December 2015 to determine the nature and etiology of all current psychiatric pathology, with review of the claims file noted.  All necessary objective tests and studies should be accomplished, and clinical manifestations should be reported in detail.  

For any current psychiatric disorder diagnosed, to include any anxiety-related condition, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of documented treatment for anxiety therein.  In addressing this question, the examiner should specifically consider records of in-service psychiatric treatment, to include a prescription for Librium.  
If no psychiatric disorder is diagnosed, the examiner should account for the Veteran's recent Zoloft prescription.

A robust rationale for all opinions expressed should be provided.  

4.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




